                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BARRY BURNETT,                            :   CIVIL ACTION NO. 1:18-CV-1495
                                          :
                   Plaintiff              :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
SCHNEIDER ELECTRIC USA, INC.,             :
                                          :
                   Defendant              :

                                      ORDER

      AND NOW, this 20th day of August, 2019, upon consideration of the parties’

joint motion (Doc. 20) to stay the above-captioned action pending mediation, it is

hereby ORDERED that the joint motion (Doc. 20) is GRANTED and all deadlines

in the above-captioned matter are STAYED for a period of 90 days pending the

outcome of mediation.



                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania
